                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,         )
                                  )
       Plaintiff,                 )                              Case No. 3:21-CV-145
                                  )                                    Collier / Guyton
                                                               Judges ________________
       v.                         )
                                  )
TWO HUNDRED AND FOUR (204) PRE-   )
PAID ACCESS CARDS ASSOCIATED WITH )
GREEN DOT BANK, TOTALING          )
$638,659.43 IN U.S. CURRENCY,     )
                                  )
and                               )
                                  )
$86,651.68 IN U.S. CURRENCY,      )
                                  )
       Defendants.                )

                              WARRANT OF ARREST IN REM


TO:    The United States Secret Service and/or any other United States officer or employee,
       someone under contract with the United States, or someone specially appointed by the
       Court.


       The United States, by and through its United States Attorney, respectfully requests that

the Clerk of the Court for the United States District Court for the Eastern District of Tennessee

issue a Warrant of Arrest in Rem pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions. In support of its application, the

United States of America states as follows:

       On April 13, 2021 the United States filed a Verified Complaint in Rem in the above-

referenced case, which alleges that the defendant properties are subject to forfeiture to the United




Case 3:21-cv-00145-CLC-HBG Document 6 Filed 04/19/21 Page 1 of 4 PageID #: 27
States pursuant to 18 U.S.C. § 981(a)(1)(C) in violation of 18 U.S.C. § 1029(a)(3). The

defendant properties are described as follows:

               a)      Two Hundred and Four (204) pre-paid access cards associated
                       with Green Dot Bank, totaling $638,659.43 in U.S. currency; and

               b)      $86,651.68 in U.S. currency

(hereinafter “defendant properties”).

       The defendant properties are currently in the possession of the United States. In these

circumstances, the Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, Rule G(3)(b)(i) directs the Clerk of the Court to

issue a warrant to arrest the property if it is in the government’s possession, custody or control.

       Supplemental Rule G(3)(c)(i) provides that the Warrant of Arrest In Rem must be

delivered to a person or organization authorized to execute it who may be a marshal or any other

United States officer or employee, someone under contract with the United States, or someone

specially appointed by the court for that purpose.

       YOU ARE, THEREFORE, HEREBY COMMANDED to arrest the defendant properties

as soon as practicable by serving a copy of this warrant on the custodian in whose possession,

custody or control the properties are presently found, and to use whatever means may be

appropriate to protect and maintain it in your custody until further order of this Court.

       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file

the same in this Court with your return thereon, identifying the individuals upon who copies

were served and the manner employed.




                                                  2


Case 3:21-cv-00145-CLC-HBG Document 6 Filed 04/19/21 Page 2 of 4 PageID #: 28
       IN WITNESS WHEREOF, I, Clerk of the United States District Court for the Eastern

District of Tennessee, have caused the foregoing Warrant of Arrest In Rem to be issued pursuant

to the authority of the Supplemental Rule G(3)(b)(i) and the applicable laws of the United States

                                                                               19th day of
and have hereunto affixed the seal of the Court at Knoxville, Tennessee, this ______

 April
________________________, 2021.

                                             John Medearis
                                             Clerk of the Court
                                             United
                                                  dS  t tes Districtt Court
                                                      ta
                                                    States


                                     By:
                                             Deputy
                                                  y Clerk
                                                    Cle
                                                     lerrk
                                                         k




                                                3


Case 3:21-cv-00145-CLC-HBG Document 6 Filed 04/19/21 Page 3 of 4 PageID #: 29
                                    RETURN OF SERVICE


      I hereby certify that I executed this warrant by serving _________________________ by

__________________________________ on the _____ day of _____________________, 2021.




                           __________________________________________
                           United States Secret Service Agent or other person serving warrant




                                            4


Case 3:21-cv-00145-CLC-HBG Document 6 Filed 04/19/21 Page 4 of 4 PageID #: 30
